Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 1 of 11




                 Exhibit A
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 2 of 11




 1    GREENSPOON MARDER LLP
      BETH-ANN KRIMSKY (pro hac vice admission)
 2    beth-ann.krimsky@gmlaw.com
      LAWREN A. ZANN (pro hac vice admission)
 3    lawren.zann@gmlaw.com
      200 East Broward Blvd., Suite 1800
 4    Fort Lauderdale, FL 33301
      Telephone: 954.527.2427
 5    Facsimile: 954.333.4027
 6    NOSSAMAN LLP
      JAMES H. VORHIS (SBN 245034)
 7    jvorhis@nossaman.com
      50 California Street, 34th Floor
 8    San Francisco, CA 94111
      Telephone:     415.398.3600
 9    Facsimile:     415.398.2438
10    Attorneys for Defendant TOTAL MERCHANT SERVICES, INC.
11                                UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13    ABANTE ROOTER AND PLUMBING, INC, a Case No: 3:19-cv-05711
      California corporation, individually and on
14    behalf of all others similarly situated,    DEFENDANT’S SUPPLEMENTAL
                                                  RESPONSES AND OBJECTIONS TO
15                    Plaintiff,                  PLAINTIFF’S FIRST SET OF
                                                  INTERROGATORIES
16            vs.
17    TOTAL MERCHANT SERVICES, LLC., a                 Date Action Filed: September 11, 2019
      Delaware limited liability company,
18
                    Defendant.
19

20

21           Defendant, TOTAL MERCHANT SERVICES, LLC (“Defendant” or “TMS”), by and

22    through undersigned counsel, hereby serves its supplemental responses and objections to the First

23    Set of Interrogatories dated December 23, 2019, and served by Plaintiff, ABANTE ROOTER

24    AND PLUMBING, INC. (“Plaintiff”), and states as follows:

25                                   PRELIMINARY STATEMENT

26           The following supplemental responses and objections to the Interrogatories (the

27    “Responses”) are made solely for the purpose of this action. TMS has not completed its

28                                                                                 Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                             1

      43771715v1
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 3 of 11




 1    speculation. TMS further objects to the respective definitions of the terms “Describe” and “You”
 2    as set forth more fully in General Objections B & D supra.
 3

 4    INTERROGATORY NO. 3: Identify and Describe the Dialing Equipment You (or any Person
 5    acting on Your behalf or for Your benefit) used to place the calls at issue in the Complaint.
 6    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
 7    did not place the alleged telephone calls to Plaintiff at issue in the Complaint. Plaintiff does not
 8    allege but merely advises TMS of Plaintiff’s belief that a non-party named Triumph placed the
 9    alleged telephone calls to Plaintiff at issue in the Complaint purportedly on behalf of TMS. As
10    such, TMS attempted to contact Triumph to seek to ascertain whether Triumph placed the alleged
11    telephone calls to Plaintiff at issue in the Complaint, and, if so, the facts, circumstances, and
12    documentation surrounding such alleged telephone calls. Triumph has not responded to TMS.
13    Accordingly, because TMS did not place the alleged calls at issue in the Complaint and because
14    the unalleged but supposed calling party, Triumph, has not responded to TMS, TMS not only lacks
15    information to believe Plaintiff was contacted on behalf of TMS as alleged in the Complaint, but
16    also disputes the assumptions and contentions set forth in this Interrogatory. TMS is unaware of
17    the “dialing equipment” purportedly used by Triumph to contact Plaintiff.
18           The objections that apply to this Interrogatory continue as follows:
19           TMS objects to this Interrogatory as argumentative to the extent the Interrogatory purports
20    to assume certain facts or otherwise poses mere allegations as fact. TMS further objects to this
21    Interrogatory to the extent it calls for a legal conclusion and speculation. TMS further objects to
22    the respective definitions of the terms “Describe,” “Dialing Equipment,” and “You” as set forth in
23    General Objections B, C & D, supra.
24

25

26

27

28                                                                                    Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                             6

      43771715v1
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 4 of 11




 1    Interrogatory to the extent it seeks to intrude upon the attorney-client communications privilege
 2    and the attorney work-product doctrine.
 3

 4    INTERROGATORY NO. 7: Identify each and every cellphone numbers to which You placed a
 5    call (or to which a telemarketing call was placed on Your behalf of for Your benefit) using the
 6    same Dialing Equipment that was used to call Plaintiff, for the same purpose Plaintiff was called,
 7    where You obtained the phone number called and consent to call in the same manner as You
 8    obtained Plaintiff’s phone number and consent to call the Plaintiff.
 9    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
10    did not place the alleged telephone calls to Plaintiff at issue in the Complaint. Accordingly, there
11    are no cellphone numbers to identify as requested by this Interrogatory. Notwithstanding the
12    foregoing, Plaintiff does not allege but merely advises TMS of Plaintiff’s belief that a non-party
13    named Triumph placed the alleged telephone calls to Plaintiff at issue in the Complaint purportedly
14    on behalf of TMS. As such, TMS attempted to contact Triumph to seek to ascertain whether
15    Triumph placed the alleged telephone calls to Plaintiff at issue in the Complaint, and, if so, the
16    facts, circumstances, and documentation surrounding such alleged telephone calls, including the
17    “dialing equipment” associated with such alleged telephone calls. Triumph has not responded to
18    TMS.
19           The objections that apply to this Interrogatory continue as follows:
20           TMS objects to this Interrogatory as argumentative to the extent the Interrogatory purports
21    to assume certain facts or otherwise poses mere allegations as fact. TMS further objects to this
22    Interrogatory and its inclusion of “each and every” as overly broad and unduly burdensome on its
23    face. TMS further objects to this Interrogatory to the extent it calls for a legal conclusion and
24    speculation. TMS further objects to the respective definitions of the terms “Dialing Equipment”
25    and “You” as set forth more fully in General Objections C & D, supra.
26

27

28                                                                                    Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                             9

      43771715v1
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 5 of 11




 1    INTERROGATORY NO. 8: For each phone number identified in response to Interrogatory No.
 2    7, Identify the total number of instances each number was called by You (or by a third-party on
 3    Your behalf or for Your benefit) during the relevant time period and the date and times of each
 4    such call.
 5    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
 6    did not identify any phone number in response to Interrogatory No. 7. Accordingly, TMS is not
 7    in possession of responsive information sought by this Interrogatory at this time.
 8           The objections that apply to this Interrogatory continue as follows:
 9           TMS objects to the definition of the term “You” as set forth more fully in General Objection
10    C, supra. TMS further objects to this Interrogatory to the extent it calls for a legal conclusion and
11    speculation. TMS further objects to the term “relevant time period” as set forth more fully in
12    General Objection F, supra.
13

14    INTERROGATORY NO. 9: Identify and Describe Your complete business relationship with
15    Triumph Merchant Solutions, including all contracts and communications regarding the
16    performance of such contracts.
17    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
18    and Triumph entered into a non-exclusive relationship whereby Triumph sought to submit
19    applications on behalf of certain merchants to TMS for inclusion into card processing services and
20    programs offered by TMS. Pursuant to Fed. R. Civ. P. 33(d), TMS will produce copies of any
21    contract between TMS and Triumph that TMS possesses.
22           The objections that apply to this Interrogatory continue as follows:
23           TMS further objects to this Interrogatory and its inclusion of “complete” and “all” as overly
24    broad and unduly burdensome on its face. TMS further objects to the definition of the term
25    “Describe” as set forth more fully in General Objections B, supra.
26

27

28                                                                                     Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                            10

      43771715v1
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 6 of 11




 1    INTERROGATORY NO. 10: Identify all third-parties who have placed telemarketing calls to
 2    Plaintiff on Your behalf or for Your benefit during the relevant time period.
 3    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, and
 4    based on the allegations contained in the Complaint, the respective Rule 26(a)(1) Initial
 5    Disclosures served in this action, as well as communications and information shared between
 6    counsel for Plaintiff and counsel for TMS, TMS identifies Quality Merchant Services, Inc. and
 7    Triumph as third-parties who may have placed telemarketing calls to Plaintiff. Any calls that may
 8    have been placed by Quality Merchant Services, Inc. are, by the express allegations set forth in the
 9    Complaint, not relevant to this action.
10             The objections that apply to this Interrogatory continue as follows:
11             TMS objects to this Interrogatory as argumentative to the extent the Interrogatory purports
12    to assume certain facts or otherwise poses mere allegations as fact. TMS further objects to this
13    Interrogatory to the extent it calls for a legal conclusion and speculation. TMS further objects to
14    the term “relevant time period” as set forth more fully in General Objection F, supra.
15

16    INTERROGATORY NO. 11: Identify all third-parties who, on Your behalf or for your benefit
17    during the relevant time period, obtained consent from Plaintiff to place autodialed or pre-recorded
18    calls.
19    SUPPLEMENTAL ANSWER:                  Subject to and without waiving the following objections,
20    Plaintiff does not allege but merely advises TMS of Plaintiff’s belief that a non-party named
21    Triumph placed the alleged telephone calls to Plaintiff at issue in the Complaint purportedly on
22    behalf of TMS. As such, TMS attempted to contact Triumph to seek to ascertain whether Triumph
23    placed the alleged telephone calls to Plaintiff at issue in the Complaint, and, if so, the facts,
24    circumstances, and documentation surrounding such alleged telephone calls, including the issue
25    of “consent,” if applicable. Triumph has not responded to TMS. Notwithstanding the foregoing,
26    to the extent Plaintiff can show Triumph actually contacted Plaintiff on behalf of TMS using an
27

28                                                                                    Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                            11

      43771715v1
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 7 of 11




 1    automatic telephone dialing system or an artificial or prerecorded voice, such contact would have
 2    been pursuant to Plaintiff’s consent as required by the agreement between TMS and Triumph.
 3           The objections that apply to this Interrogatory continue as follows:
 4           TMS objects to this Interrogatory as argumentative to the extent the Interrogatory purports
 5    to assume certain facts or otherwise poses mere allegations as fact. TMS further objects to this
 6    Interrogatory to the extent it calls for a legal conclusion and speculation.
 7

 8    INTERROGATORY NO. 12:                 For each third-party or parties Identified in response to
 9    Interrogatory Nos. 10 and 11, Identify and describe Your complete business relationship with each
10    third-party, including all contracts and communications regarding the performance of such
11    contracts.
12    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
13    directs Plaintiff to Supplemental Answer No. 9.
14           The objections that apply to this Interrogatory continue as follows:
15           TMS objects to this Interrogatory as irrelevant and overly broad in that it is not limited in
16    scope, particularly, where, as here, TMS’s relationship with QMS is, by the express allegations set
17    forth in the Complaint, not relevant to this action. TMS further objects to this Interrogatory and
18    its inclusion of “complete” as overly broad and unduly burdensome on its face. TMS further
19    objects to this Interrogatory to the extent it calls for a legal conclusion and speculation.
20

21    INTERROGATORY NO. 13: Identify and Describe any and all steps You (or someone acting
22    on Your behalf, for Your benefit, in accordance with any contract or other arrangement with You,
23    or with Your knowledge and prior or subsequent approval) have caused to subscribe to the National
24    DNC List, to scrub any call list against the National DNC List, or to take any other action to
25    incorporate the national DNC list into Your call procedures.
26    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
27    does not place telemarketing calls or telephone solicitations as assumed by this Interrogatory.
28                                                                                      Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                            12

      43771715v1
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 8 of 11




 1    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
 2    does not place telemarketing calls as assumed by this Interrogatory.           Notwithstanding the
 3    foregoing, Plaintiff does not allege but merely advises TMS of Plaintiff’s belief that a non-party
 4    named Triumph placed the alleged telephone calls to Plaintiff at issue in the Complaint purportedly
 5    on behalf of TMS. As such, TMS attempted to contact Triumph to seek to ascertain whether
 6    Triumph placed the alleged telephone calls to Plaintiff at issue in the Complaint, and, if so, the
 7    facts, circumstances, and documentation surrounding such alleged telephone calls, including its
 8    use of “Internal Do Not Call Lists.” Triumph has not responded to TMS.
 9           The objections that apply to this Interrogatory continue as follows:
10           TMS objects to this Interrogatory as argumentative to the extent the Interrogatory purports
11    to assume certain facts or otherwise poses mere allegations as fact. TMS further objects to this
12    Interrogatory as irrelevant and overbroad in that it is not limited in scope. Specifically, Plaintiff
13    contends a non-party named Triumph, and not TMS, placed the telephone calls to Plaintiff at issue
14    in the Complaint. Thus, the policies of TMS as it relates to “Internal Do Not Call Lists” are not
15    relevant for purposes of this action. To the extent TMS responds to this Interrogatory, TMS will
16    only provide information concerning the purported, but unalleged, activity of Triumph. TMS
17    further objects to this Interrogatory and its inclusion of “any and all” as overly broad and unduly
18    burdensome on its face. TMS further objects to the respective definitions of the terms “Describe”
19    and “You” as set forth more fully in General Objections B & C, supra. TMS further objects to this
20    Interrogatory to the extent it seeks to intrude upon the attorney-client communications privilege
21    and the attorney work-product doctrine.
22

23    INTERROGATORY NO. 15: Identify all persons who You (or who were called by a third-party
24    on Your behalf or for Your benefit) caused to be called at least twice during any 12-month period
25    where the person’s phone number had been on the National DNC List for at least thirty (30) days
26    including the dates and times, and total number, of all such calls.
27

28                                                                                     Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                            14

      43771715v1
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 9 of 11




 1    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
 2    does not place telemarketing calls as assumed by this Interrogatory.            Notwithstanding the
 3    foregoing, Plaintiff does not allege but merely advises TMS of Plaintiff’s belief that a non-party
 4    named Triumph placed the alleged telephone calls to Plaintiff at issue in the Complaint purportedly
 5    on behalf of TMS. As such, TMS contacted Triumph in an attempt to ascertain whether Triumph
 6    placed the alleged telephone calls to Plaintiff at issue in the Complaint, and, if so, the facts and
 7    circumstances surrounding such alleged telephone calls, including Triumph’s calling records.
 8    Triumph has not responded to TMS.
 9           The objections that apply to this Interrogatory continue as follows:
10           TMS objects to the misstatement of the law contained in this Interrogatory concerning the
11    time period in which a telephone number must receive two calls in relation to the placement of
12    such telephone number on any national do not call database. For this same reason, TMS further
13    objects to this Interrogatory as irrelevant and not proportional to the needs of the case. TMS further
14    objects to this Interrogatory as irrelevant, not proportional to the needs of the case, overbroad, and
15    unduly burdensome in that it is not limited in scope. To the extent TMS responds to this
16    Interrogatory, TMS will only provide information concerning the purported, but unalleged, activity
17    of Triumph. TMS further objects to this Interrogatory to the extent it seeks to compel TMS to
18    conduct an analysis of the calling activity of Triumph necessary for Plaintiff to establish its claims.
19    Indeed, Plaintiff carries the burden to conduct such an analysis, through expert testimony or
20    otherwise, sought by this Interrogatory and, as such, TMS will not conduct such analysis sought
21    by this Interrogatory should TMS receive relevant information requested from Triumph. TMS
22    will, however, produce to Plaintiff relevant documents TMS seeks to obtain from Triumph—if any
23    are provided by Triumph to TMS—such that Plaintiff can carry its own burden of proof and
24    conduct its own analysis. TMS further objects to this Interrogatory to the extent it calls for a legal
25    conclusion and speculation. TMS further objects to the definition of the term “You” as set forth
26    more fully in General Objection D, supra.
27

28                                                                                      Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                            15

      43771715v1
     Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 10 of 11




 1    INTERROGATORY NO. 16: Identify all persons who You (or anyone acting on Your behalf
 2    or for Your benefit) caused to be called on at least once occasion more than thirty (30) days after
 3    You placed the person’s number on Your Internal Do Not Call List, including the dates and times
 4    of all calls to all such persons.
 5    SUPPLEMENTAL ANSWER: Subject to and without waiving the following objections, TMS
 6    does not place telemarketing calls as assumed by this Interrogatory.           Notwithstanding the
 7    foregoing, Plaintiff does not allege but merely advises TMS of Plaintiff’s belief that a non-party
 8    named Triumph placed the alleged telephone calls to Plaintiff at issue in the Complaint purportedly
 9    on behalf of TMS. As such, TMS attempted to contact Triumph to seek to ascertain whether
10    Triumph placed the alleged telephone calls to Plaintiff at issue in the Complaint, and, if so, the
11    facts, circumstances, and documentation surrounding such alleged telephone calls. Triumph has
12    not responded to TMS.
13            The objections that apply to this Interrogatory continue as follows:
14            TMS objects to this Interrogatory as irrelevant and overbroad in that it is not limited in
15    scope. Specifically, Plaintiff contends a non-party named Triumph, and not TMS, placed the
16    telephone calls to Plaintiff at issue in the Complaint. Thus, the policies of TMS as it relates to
17    “Internal Do Not Call Lists” are not relevant for purposes of this action. To the extent TMS
18    responds to this Interrogatory, TMS will only provide information concerning the purported, but
19    unalleged, activity of Triumph. TMS further objects to this Interrogatory to the extent it seeks to
20    compel TMS to conduct any analysis of the calling activity of Triumph necessary for Plaintiff to
21    establish its claims. Indeed, Plaintiff carries the burden to conduct the analysis, through expert
22    testimony or otherwise, sought by this Interrogatory and, as such, TMS will not conduct such
23    analysis sought by this Interrogatory should TMS receive relevant information requested from
24    Triumph. TMS will, however, produce to Plaintiff relevant documents TMS seeks to obtain from
25    Triumph—if any are provided by Triumph to TMS—such that Plaintiff can carry its own burden
26    of proof and conduct its own analysis. TMS further objects to this Interrogatory to the extent it
27

28                                                                                    Case No. 3:19-cv-05711
       DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                            16

      43771715v1
Case 3:19-cv-05711-EMC Document 51-1 Filed 07/10/20 Page 11 of 11




 1   calls for a legal conclusion and speculation. TMS further objects to the definition of the term
 2   “You” as set forth more fully in General Objection D, supra.
 3
     Date: March 30, 2020                                  GREENSPOON MARDER LLP
 4                                                         LAWREN A. ZANN
 5

 6                                                         By:/s/ Lawren A. Zann
                                                                  Lawren A. Zann
 7
                                                           Attorneys for Defendant TOTAL
 8
                                                           MERCHANT SERVICES, LLC
 9
                                      CERTIFICATE OF SERVICE
10
            I HEREBY CERTIFY that on March 30, 2020, I served the foregoing Supplemental
11
     Response and Objections to Plaintiff’s First Set of Interrogatories on all parties of record via
12
     electronic mail.
13

14
                                                           /s/ Lawren A. Zann
15                                                         Lawren A. Zann

16

17
18

19

20

21
22
23

24
25
26
27

28                                                                                    Case No. 3:19-cv-05711
      DEFENDANT’S SUPPLEMENTAL RESPONSES & OBJECTIONS TO FIRST SET OF INTERROGATORIES
                                           17

     43771715v1
